Concurring Opinion by
Judge DiSalle:
Because I believe that the result reached by the majority is correct, I concur. Since Section 315 of the Pennsylvania Occupational Disease Act (Act), Act of June 21, 1939, P.L. 566, as amended, 77 P.S. §1415 provides that compensation for total disability due to, inter alia, asbestosis, which is the disease involved in the instant case, “. . . shall be payable and commence as of the date the claim is filed,” it is clear that Claimant cannot prevail here. This claim, seeking compensation for the alleged total disability of her husband, was filed by Appellee on June 25, 1968. Since her husband died on October 15, 1967, no disability existed on- June 25, 1968, for which compensation could be payable.
To the extent that the majority holds that a dependent may never file a claim for benefits which would have accrued during the claimant’s lifetime, and that the cause of action does not survive his death, I disagree. ■
The majority holds that the first paragraph of Section 410 of the Act, 77 P.S. 1510, permits a dependent to receive the compensation due a claimant only if a claim was presented during his lifetime. It is my *225opinion that this is an unduly restrictive interpretation. The language of Section 410 expressly provides for the presentation of a claim by a dependent. No limitation as to the time of filing by a dependent, i.e., prior to the employe’s death, appears. In addition, the third paragraph of this Section explicitly provides for payment to a dependent where the claimant filed a claim during his lifetime, but died before the final adjudication. Thus, the majority, in holding as it does, writes a judicial restriction into the first paragraph which obviously the legislature did not intend. I view the language of Section 410 to permit the survival of an employe’s benefit claim. A dependent should be permitted to present a claim subsequent to a claimant’s death for disability compensation which would have been due the employe during his lifetime.
The effect of the majority’s holding is to allow compensation to dependents of an employe who filed a claim before he died, but to disallow such a claim where, because of serious physical disability or otherwise, the claimant was not able to do so. In my view, this violates the spirit of the act.
Judge Rogers joins.